Name: 2011/629/EU: Commission Implementing Decision of 20Ã September 2011 amending Annex D to Council Directive 88/407/EEC as regards trade within the Union in semen of domestic animals of the bovine species dispatched from the semen collection and storage centres (notified under document C(2011) 6425) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: trade policy;  research and intellectual property;  means of agricultural production;  tariff policy;  agricultural activity
 Date Published: 2011-09-24

 24.9.2011 EN Official Journal of the European Union L 247/22 COMMISSION IMPLEMENTING DECISION of 20 September 2011 amending Annex D to Council Directive 88/407/EEC as regards trade within the Union in semen of domestic animals of the bovine species dispatched from the semen collection and storage centres (notified under document C(2011) 6425) (Text with EEA relevance) (2011/629/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), and in particular the second paragraph of Article 17 thereof, Whereas: (1) Directive 88/407/EEC lays down the animal health conditions applicable to, inter alia, trade within the Union of semen of domestic animals of bovine species and establishes the model animal health certificates for such trade in that commodity. (2) Directive 88/407/EEC, as amended by Council Directive 2008/73/EC (2), introduces a simplified procedure for the listing of semen collection and storage centres in the Member States. (3) In addition, Directive 88/407/EEC provides that Member States are to make the admission of semen conditional upon submission of an animal health certificate drawn up by an official veterinarian of the Member State of collection in accordance with Annex D. That Annex sets out three different model animal health certificates, D1, D2 and D3, for trade within the Union in semen of domestic animal of the bovine species. (4) Annex D to Directive 88/407/EEC should therefore be amended to take account of the simplified procedure for the listing of semen collection and storage centres in the Member States. (5) Commission Decision 2010/470/EU (3) lays down model health certificates for trade within the Union in semen, ova and embryos of animals of the equine, ovine and caprine species and in ova and embryos of animals of the porcine species. That Decision aimed to ensure full traceability of the commodities concerned collected in a semen collection centre and dispatched from a semen storage centre, whether or not the latter constitute part of a semen collection centre approved under a different approval number. (6) In the interests of consistency of Union legislation, the structure of model health certificates set out in Decision 2010/470/EU should be taken into account in the model animal health certificates for trade within the Union in semen of domestic animals of bovine species. (7) In particular, the model animal health certificate in Annex D3 concerns trade within the Union in semen and stocks of semen of domestic animals of the bovine species dispatched from the semen collection and storage centres. (8) In order to ensure full traceability of the semen, the model animal health certificate in Annex D3 should be supplemented by additional certification requirements and only used for trade in semen collected in a semen collection centre and dispatched from a semen storage centre, whether or not the latter constitute part of a semen collection centre approved under a different approval number. (9) It is also necessary to adapt the dates in the titles of certificates in Annexes D2 and D3 related to the stocks of semen collected, processed and stored before 31 December 2004 to reflect the provisions of Article 2(1) and (2) of Council Directive 2003/43/EC of 26 May 2003 amending Directive 88/407/EEC laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (4). (10) In addition, the model animal health certificates in Annexes D1 and D2 should be adapted to the structure of model health certificates set out in Decision 2010/470/EU. (11) Annex D to Directive 88/407/EEC should therefore be amended accordingly. (12) To avoid any disruption of trade, the use of animal health certificates issued in accordance with Annex D to Directive 88/407/EEC, applying until 31 October 2011, should be authorised during a transitional period subject to certain conditions. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex D to Directive 88/407/EEC is replaced by the text in the Annex to this Decision. Article 2 For a transitional period until 31 December 2011, Member States may authorise trade in semen and stocks of semen of domestic animals of the bovine species accompanied by an animal health certificate issued not later than 31 October 2011 in accordance with the models set out in Annex D to Directive 88/407/EEC, applying until 31 October 2011. Article 3 This Decision shall apply from 1 November 2011. Article 4 This Decision is addressed to the Member States. Done at Brussels, 20 September 2011. For the Commission John DALLI Member of the Commission (1) OJ L 194, 22.7.1988, p. 10. (2) OJ L 219, 14.8.2008, p. 40. (3) OJ L 228, 31.8.2010, p. 15. (4) OJ L 143, 11.6.2003, p. 23. ANNEX ANNEX D MODEL ANIMAL HEALTH CERTIFICATES FOR TRADE WITHIN THE UNION ANNEX D1 Model of animal health certificate applicable to trade within the Union in semen of domestic animals of the bovine species collected, processed and stored in accordance with Council Directive 88/407/EEC, as amended by Directive 2003/43/EC, dispatched from a semen collection centre where the semen was collected ANNEX D2 Model of animal health certificate applicable from 1 January 2005 to trade within the Union in stocks of semen collected, processed and stored before 31 December 2004 in conformity with the provisions of Council Directive 88/407/EEC, applying until 1 July 2004 and traded after that date in accordance with Article 2(2) of Directive 2003/43/EC, dispatched from a semen collection centre where the semen was collected ANNEX D3 Model of animal health certificate applicable to trade within the Union in semen of domestic animals of the bovine species collected, processed and stored in accordance with Council Directive 88/407/EEC, as amended by Directive 2003/43/EC, and in stocks of semen collected, processed and stored before 31 December 2004 in conformity with the provisions of Council Directive 88/407/EEC, applying until 1 July 2004, and traded after that date in accordance with Article 2(2) of Directive 2003/43/EC, dispatched from a semen storage centre